Case 1:19-cr-00384-RM Document 66 Filed 09/03/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00384-RM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. WESLEY DAVID GILREATH,

       Defendant.



             GOVERNMENT’S PETITION FOR CASE AGENT TO ATTEND
                    SENTENCING HEARING IN PERSON


       The United States of America, by and through Julia Martinez, Assistant United States

Attorney, respectfully petitions this Court, pursuant to Minute Order Doc. 60, for FBI Special

Agent Adam Krob to attend in person the Sentencing Hearing set for September 4, 2020. The

government anticipates calling SA Krob as a witness at the Sentencing Hearing.



              Respectfully submitted this 3rd day of September, 2020.

                                                    JASON R. DUNN
                                                    United States Attorney

                                                    By: s/Julia Martinez
                                                    Julia Martinez
                                                    Assistant United States Attorney
                                                    1801 California Street, #1600
                                                    Denver, Colorado 80202
                                                    Phone: 303-454-0100
                                                    Fax: 303-454-0401
                                                    E-mail: Julia.Martinez@usdoj.gov
                                                    Attorney for the United States
Case 1:19-cr-00384-RM Document 66 Filed 09/03/20 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

I hereby certify that on this 3rd day of September, 2020, I electronically filed the foregoing
PETITION FOR CASE AGENT TO ATTEND SENTENCING HEARING IN PERSON
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to all counsel of record.



                                                   s/ Portia Peter__________
                                                   Portia Peter
                                                   Legal Assistant
                                                   United States Attorney’s Office
                                                   1801 California Street, Suite 1600
                                                   Denver, CO 80202




                                               2
